 1

 2                          UNITED STATES DISTRICT COURT
 3
                                   DISTRICT OF NEVADA
 4

 5
     TERRANCE WALKER,                   ) Case No.: 3:15-CV-00556-RCJ-CBC
 6                                      )
                                        ) ORDER
 7
                  Plaintiff,            )
                                        )
 8   Vs.                                )
                                        )
 9   CHARTER COMMUNICATIONS, INC.., et ))
10   al.,                               )
                                        )
11                Defendants.           )

12

13
           IT IS HEREBY ORDERED that Plaintiff’s Motion for Stay of Proceedings Pending
14
     Securing of Counsel [First Request] (ECF No. 163) is GRANTED.
15

16         IT IS FURTHER ORDERED that the Status Conference currently set for

17   December 18, 2018 at 10:00 A.M. is VACATED.
18
           IT IS FURTHER ORDERED that this case is STAYED until January 29, 2019.
19
           IT IS FURTHER ORDERED that a Status Conference is set for 10:00 A.M.,
20

21
     Tuesday, January 29, 2018, in Reno Courtroom 3, before Judge Robert C. Jones.

22         IT IS SO ORDERED.
23                                         Dated this 10th day of December, 2018.
24

25

26
                                              ROBERT C. JONES
27                                            Senior District Judge

28
